In this case the plaintiff in the court below sued the Florida East Coast Railway Company for damages alleged to have been suffered by plaintiff because of injuries inflicted upon plaintiff by defendant in the negligent operation of its steam locomotive.
The evidence shows that the defendant was guilty of no actionable negligence.
There was a motion at the conclusion of the introduction of evidence for a directed verdict in favor of the defendant which was erroneously denied.
  The verdict and judgment was in favor of plaintiff. *Page 466
The judgment should be reversed on authority of the opinion and judgment in the case of Covington vs. S. A. L. Ry. Co.,99 Fla. 1102, 128 So. 426, and authorities there cited.
It is so ordered.
Reversed.
WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BROWN, J., disqualified.